

a105camendmenttococag_image1.jpg [a105camendmenttococag_image1.jpg]
 
Codexis, Inc. 
200 Penobscot Drive
Redwood City, CA 94063
Tel: +1 (650) 421-8100
Fax: +1 (650) 421-8102 
www.codexis.com 









November 16, 2017
[Executive First Name, Last Name]
200 Penobscot Drive
Redwood City, CA 94063


Re: Amendment to Change in Control Severance Agreement


Dear ____________,


You and Codexis, Inc. (the “Company”) are currently parties to a Change in
Control Severance Agreement, dated as of ______________, 201_, as amended on
________________, 201__ (the “CIC Agreement”) which provides, among other
things, that you will be entitled to receive certain severance payments and
benefits upon certain qualifying terminations of employment with the Company.
Effective as of the date of this amendment (this “Amendment”), you and the
Company hereby agree to amend the CIC Agreement as follows:


The last sentence of Section 4(b) of the CIC Agreement is deleted and replaced
in its entirety by the following:


“Notwithstanding the foregoing, any outstanding performance stock units or
performance vesting options held by Executive shall automatically become vested
with respect to: (i) in the event of a Change of Control that occurs prior to
the applicable Measurement Date, such number of shares of Company common stock
corresponding to the target performance level for any applicable performance
goals; or (ii) in the event of a Change of Control that occurs on or after the
Measurement Date, such number of shares of Company common stock corresponding
the Company’s actual achievement of any applicable performance goals;”


The last sentence of Section 5(a) of the CIC Agreement is deleted and replaced
in its entirety by the following:


“For purposes of determining the number of shares subject to any outstanding
performance stock units or performance vesting options held by Executive that
would otherwise vest on the next vesting date pursuant to the foregoing
sentence, the applicable performance goals shall be deemed achieved; (i) in the
event of a termination due to death or Disability that occurs prior to the
applicable Measurement Date, such number of shares of Company common stock
corresponding to the target performance level for any applicable performance
goals; or (ii) in the event of a termination due to death or Disability that
occurs on or after the Measurement Date, such number of shares of Company common
stock corresponding the Company’s actual achievement of any applicable
performance goals;”


Section 9(h) of the CIC Agreement is deleted and replaced in its entirety by the
following:






--------------------------------------------------------------------------------







“Measurement Date. ‘Measurement Date,’ with respect to an award of performance
stock units or performance vesting options, shall mean the date the Compensation
Committee of the Board of Directors determines the final performance factor
and/or performance goal achievement for the applicable performance period.”


All terms and provisions of the CIC Agreement not amended hereby, either
expressly or by necessary implication, shall remain in full force and effect.
From and after the date of this Amendment, all references to the term “CIC
Agreement” in this Amendment or the original CIC Agreement shall include the
terms contained in this Amendment.


Please indicate your acceptance of and agreement to the terms and conditions set
forth in this Amendment by signing in the space below and returning the executed
Amendment to the Company.




Sincerely,




Codexis, Inc.


By: /s/ John J. Nicols
Name: John J. Nicols
Title: President and CEO




Accepted by:




/s/ Executive Officer            


16 November 2017            
Date




